Case 1:20-cv-24490-DLG Document 3 Entered on FLSD Docket 11/02/2020 Page 1 of 5




                                                     Civil Action No. 20-cv-24490-DLG




  Nov 2, 2020
                                                                        s/ Johanna Borges
Case 1:20-cv-24490-DLG Document 3 Entered on FLSD Docket 11/02/2020 Page 2 of 5




                                                     Civil Action No. 20-cv-24490-DLG




    Nov 2, 2020
                                                                        s/ Johanna Borges
Case 1:20-cv-24490-DLG Document 3 Entered on FLSD Docket 11/02/2020 Page 3 of 5




                                                   Civil Action No. 20-cv-24490-DLG




    Nov 2, 2020

                                                                        s/ Johanna Borges
Case 1:20-cv-24490-DLG Document 3 Entered on FLSD Docket 11/02/2020 Page 4 of 5




                                                    Civil Action No. 20-cv-24490-DLG




    Nov 2, 2020

                                                                        s/ Johanna Borges
Case 1:20-cv-24490-DLG Document 3 Entered on FLSD Docket 11/02/2020 Page 5 of 5




                                                     Civil Action No. 20-cv-24490-DLG




      Nov 2, 2020
                                                                        s/ Johanna Borges
